 Case 1:21-cv-01224-JPH-MG Document 3 Filed 05/24/21 Page 1 of 3 PageID #: 8




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

CHRIS KELLY,                                   )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )   No. 1:21-cv-01224-JPH-MG
                                               )
BUREAU OF MOTOR VEHICLES,                      )
PETER LACY Commissioner, BMV,                  )
                                               )
                           Defendants.         )


                                         ORDER

         Plaintiff Chris Kelly's complaint does not show that this Court has

subject-matter jurisdiction, and he has not paid the filing fee or filed a motion

to proceed in forma pauperis. See dkt. 1. He shall have until June 25, 2021

to show cause why his case should not be dismissed without prejudice for lack

of subject-matter jurisdiction and for nonpayment of his filing fee. The Clerk is

directed to include a blank in forma pauperis form with Mr. Kelly's copy of this

order.

   I.       Subject-matter jurisdiction

         "Federal courts are courts of limited jurisdiction." Gunn v. Minton, 568

U.S. 251, 256 (2013) (citation omitted). To hear and rule on the merits of a

case, a federal "court must have the power to decide the claim before it

(subject-matter jurisdiction)." Lightfoot v. Cendant Mortg. Corp., 137 S. Ct. 553,

562 (2017). "The party asserting federal jurisdiction bears the burden of

demonstrating its existence." Farnik v. F.D.I.C., 707 F.3d 717, 721 (7th Cir.


                                           1
 Case 1:21-cv-01224-JPH-MG Document 3 Filed 05/24/21 Page 2 of 3 PageID #: 9




2013). And "[i]f the court determines at any time that it lacks subject-matter

jurisdiction, [it] must dismiss the action." Fed. R. Civ. P. 12(h)(3); see

Evergreen Square of Cudahy v. Wis. Hous. & Econ. Dev. Auth., 776 F.3d 463,

465 (7th Cir. 2015) ("[F]ederal courts are obligated to inquire into the existence

of jurisdiction sua sponte.").

      The Court does not appear to have jurisdiction over this case. The

Supreme Court has explained the two general ways to establish subject-matter

jurisdiction:

            The basic statutory grants of federal-court subject-matter
            jurisdiction are contained in 28 U.S.C. §§ 1331 and 1332.
            Section 1331 provides for federal-question jurisdiction,
            § 1332 for diversity of citizenship jurisdiction. A plaintiff
            properly invokes § 1331 jurisdiction when she pleads a
            colorable claim arising under the Constitution or laws of
            the United States. She invokes § 1332 jurisdiction when
            she presents a claim between parties of diverse
            citizenship that exceeds the required jurisdictional
            amount, currently $75,000.

Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2006) (citations and quotation

omitted).

      Mr. Kelly's complaint does not identify a federal claim. See dkt. 1 at 3.

He alleges that the Bureau of Motor Vehicles violated Indiana state law, see id.,

and this does not establish federal-question jurisdiction. Nor has Mr. Kelly

established diversity jurisdiction. The complaint states that both he and

Defendants are citizens of Indiana. See id. at 2. Diversity jurisdiction requires

that "no plaintiff may be from the same state as any defendant." Hart v. FedEx

Ground Package Sys. Inc., 457 F.3d 675, 676 (7th Cir. 2006).



                                           2
Case 1:21-cv-01224-JPH-MG Document 3 Filed 05/24/21 Page 3 of 3 PageID #: 10




         Because Mr. Kelly has not demonstrated subject-matter jurisdiction, his

complaint must be dismissed. He shall have through June 25, 2021, to show

cause why this action should not be dismissed for lack of subject-matter

jurisdiction. If he fails to respond by this date, the Court will dismiss this case

without prejudice.

   II.      Filing Fee

         Mr. Kelly has also filed his complaint without paying the filing fee or

demonstrating that he lacks the financial ability to do so. He SHALL either pay

the filing fee or seek leave to proceed in forma pauperis by June 25, 2021. The

Clerk is directed to include a form motion to proceed in forma pauperis with

Mr. Kelly's copy of this order.

SO ORDERED.

Date: 5/24/2021




Distribution:

CHRIS KELLY
7127 Sea Pine Dr.
Indianapolis, IN 46250




                                           3
